Name: Commission Directive 2000/74/EC of 22 November 2000 adapting to technical progress Council Directive 93/29/EEC on the identification of controls, tell-tales and indicators for two- or three-wheel motor vehicles (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  land transport;  technology and technical regulations;  marketing
 Date Published: 2000-11-29

 Avis juridique important|32000L0074Commission Directive 2000/74/EC of 22 November 2000 adapting to technical progress Council Directive 93/29/EEC on the identification of controls, tell-tales and indicators for two- or three-wheel motor vehicles (Text with EEA relevance) Official Journal L 300 , 29/11/2000 P. 0024 - 0027Commission Directive 2000/74/ECof 22 November 2000adapting to technical progress Council Directive 93/29/EEC on the identification of controls, tell-tales and indicators for two- or three-wheel motor vehicles(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two- or three-wheel motor vehicles(1), as last amended by Directive 2000/7/EC of the European Parliament and of the Council(2), and in particular Article 16 thereof,Having regard to Council Directive 93/29/EEC of 14 June 1993 on the identification of controls, tell-tales and indicators for two- or three-wheel motor vehicles(3), and in particular Article 4 thereof,Whereas:(1) Directive 93/29/EEC is one of the separate directives under the Community type-approval procedure introduced by Directive 92/61/EEC. The provisions of Directive 92/61/EEC relating to systems, components and separate technical units for vehicles therefore apply to that Directive.(2) Developments in technology now enable Directive 93/29/EEC to be adapted to technical progress. In order to enable the full type-approval system to function properly, it is therefore necessary to clarify or supplement certain requirements of the Directive concerned.(3) To this end, the requirements concerning the designation and identification of certain symbols should be aligned with those of Council Directive 78/316/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (identification of controls, tell-tales and indicators)(4), as amended by Commission Directive 93/91/EEC(5), and certain information contained in the information document should be clarified.(4) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress set up under Article 13 of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(6), as last amended by Directive 2000/40/EC of the European Parliament and of the Council(7),HAS ADOPTED THIS DIRECTIVE:Article 1Annexes I and II to Directive 93/29/EEC are hereby amended in accordance with the Annex to this Directive.Article 21. With effect from 1 January 2002, Member States may not, on grounds relating to the identification of controls, tell-tales and indicators:- refuse to grant EC type-approval for a type of two- or three-wheel motor vehicle, or- prohibit the registration, sale or entry into service of two- or three-wheel motor vehicles,if the identification of controls, tell-tales and indicators complies with the requirements of Directive 93/29/EEC, as amended by this Directive.2. With effect from 1 July 2002, Member States shall refuse to grant EC type-approval for any new type of two- or three-wheel motor vehicle on grounds relating to the identification of controls, tell-tales and indicators if the requirements of Directive 93/79/EEC, as amended by this Directive, are not fulfilled.Article 31. Member States shall adopt and publish, no later than 31 December 2001, the provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 January 2002.When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publiclation. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the texts of the main provisions of national law that they adopt in the field governed by this Directive.Article 4This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 22 November 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 225, 10.8.1992, p. 72.(2) OJ L 106, 3.5.2000, p. 1.(3) OJ L 188, 29.7.1993, p. 1.(4) OJ L 81, 28.3.1978, p. 3.(5) OJ L 284, 19.11.1993, p. 25.(6) OJ L 42, 23.2.1970, p. 1.(7) OJ L 203, 10.8.2000, p. 9.ANNEXI. Annex I is hereby amended as follows:1. Section 2.1.1. is replaced by the following text: "2.1.1. These symbols shall stand out clearly against the background."2. Section 2.1.5. is amended as follows: - the following is added to the caption to figure 3 : >TABLE>Note:if there are separate tell-tales for the left and right direction indicators, the two arrows may also be used separately.- figure 12 is replaced by the following: 'Figure 12>PIC FILE= "L_2000300EN.002602.EPS">- the caption to figure 13 is replaced by the following: "Figure 13Engine ignition or cut-off control in "out of use" position"- the caption to figure 14 is replaced by the following text: "Figure 14Engine ignition or cut-off control in the "operating" position"- figure 15 is replaced by the following: 'Figure 15>PIC FILE= "L_2000300EN.002603.EPS">the caption to figure 16 is replaced by the following text: "Figure 16Position (side) lamps(if the control is not separate, it may be identified by the symbol shown in figure 15)Tell-tale colour: green"- figure 17 is deleted.- figures 18 and 19 are renumbered 17 and 18 respectively.- note (1) is replaced by the following: "(1) The framed areas may be solid."II. Annex II is amended as follows: Appendix 1 is replaced by the following text: "Appendix 1>PIC FILE= "L_2000300EN.002702.EPS">"